                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

RONALD ANTHONY ANTONIELLO                                                         PETITIONER
ADC #165855

v.                             Case No. 5:19-cv-00003-KGB-JTK

WENDY KELLEY, Director of
Arkansas Department of Correction                                                RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Ronald Anthony Antoniello’s petition for writ of habeas corpus is dismissed

with prejudice. The relief requested is denied.

       It is so adjudged this 27th day of January 2020.


                                                     __________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
